Citation Nr: 1451123	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a hip disorder, claimed as secondary to a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), adjustment disorder, anxiety, and a depressive disorder.

5.  Entitlement to service connection for blockage in the heart.

6.  Entitlement to service connection for bilateral refractive error and presbyopia/dry eye/cataracts/diabetes with no diabetic retinopathy, claimed as loss of right eyesight.

7.  Entitlement to service connection for stroke, claimed as short term memory loss.

8.  Entitlement to service connection for left foot paralyzed, claimed as unable to walk without a cane.

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2005, the Veteran presented sworn testimony regarding the low back, DM, hip, and psychiatric claims during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a March 2012 decision, the Board granted service connection for a neck disability, denied the low back and DM claims, and remanded the remaining claims.  The remanded claims have been returned to the Board for adjudication.  Following the Board's grant of service connection for the neck, the Veteran perfected an appeal of the rating assigned by the RO this issue is also now before the Board.

Finally, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 denials of service connection for the low back and DM were identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the March 2005 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  In October 2013, the Veteran requested that the prior denials be vacated and that he be afforded a new hearing for these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veteran has requested a new hearing for his low back and DM claims.  Additionally, he indicated on his VA Form 9 that he wished to attend a hearing regarding his neck, heart, eye, stroke, and left foot claims.  He has not yet received or been scheduled for a new hearing.  Due process concerns thus require that these issues be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  These issues are remanded to the St. Petersburg RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

With regard to the hip and psychiatric claims, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) for Island Doctors/Dr. Roy Hinman in October 2011.  He again submitted this form in November 2013.  On both forms, he indicated that these records were relevant to all of his conditions on appeal.  However, there is no indication that VA attempted to obtain these records.  These issues must be remanded to attempt to obtain these potentially relevant private treatment records.

Finally, with regard to the psychiatric claim, the November 2013 examiner failed to provide a rationale for his conclusion that the Veteran's depressive disorder was not caused or aggravated by his service-connected neck disability.  On remand, another addendum opinion must be obtained fully explain this conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the St. Petersburg RO regarding the issues of the low back, DM, heart, eyes, stroke, left foot, and neck.  The issues of service connection for a hip disorder and psychiatric have already been addressed in a Board hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

2.  Ask the Veteran to provide a new signed release of information (VA Form 21-4142) for treatment records from Dr. Hinman, Island Doctors, and any other facility where he has received treatment for his claimed disabilities during the appeals period.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Thereafter, return the Veteran's claims file to the November 2013 VA psychiatric examiner for an addendum opinion.  If the November 2013 examiner is unavailable, the claims file should be provided to an appropriate examiner.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated private treatment records.  The Veteran may be recalled for a new examination if deemed necessary.

The examiner should again state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depressive disorder was caused or aggravated (made worse) by his service-connected neck disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's psychiatric and hip claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



